  Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 1 of 13 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                 )
GLOBALFOUNDRIES U.S. INC.        )
                                 )
Plaintiff,                       )                        C.A. No. ____________________
                                 )
               v.                )
                                 )                        JURY TRIAL DEMANDED
TCL CORPORATION, TCL ELECTRONICS )
HOLDINGS LIMITED and             )
TTE TECHNOLOGY, INC. d/b/a TCL   )
NORTH AMERICA                    )
                                 )
Defendants.                      )
                                 )


                                           COMPLAINT

          Plaintiff Globalfoundries U.S. Inc. (“Globalfoundries” or “Plaintiff”) brings this patent

infringement action against Defendants TCL Corporation, TCL Electronics Holdings Ltd., and

TTE Technology, Inc. d/b/a TCL North America (collectively, “TCL” or “Defendants”) as

follows:

                                   NATURE OF THE ACTION

          1.     This is a civil action for infringement of United States Patent No. 7,425,497

(“’497 patent” or the “Asserted Patent”) under the patent laws of the United States, 35 U.S.C. § 1

et seq.

                                          THE PARTIES

          2.     Plaintiff Globalfoundries U.S. Inc. is a Delaware corporation with its principal

place of business at 2600 Great America Way, Santa Clara, California 95054.



                                                  1
  Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 2 of 13 PageID #: 2



         3.    Defendant TCL Corporation is a company organized under the laws of China with

its principal place of business at 22/F, TCL Technology Building, 17 Huifeng 3rd Road,

Zhongkai Hi-tech Development District, Huizhou, Guangdong 516001, China.

         4.    Defendant TCL Electronics Holdings Limited is a company organized under the

laws of China with its principal place of business at TCL Multimedia Building, TCL

International E City, No. 1001, Zhongshanyuan Road, Nanshan District, Shenzhen, Guangdong

Province 518052, China.

         5.    Defendant TTE Technology, Inc. d/b/a TCL North America is a Delaware

corporation with its principal place of business at 1860 Compton Avenue, Corona, California

92881.

         6.    Defendants TCL Corporation, TCL Electronics Holdings Limited, and TTE

Technology, Inc. are related entities that work in concert to design, manufacture, import,

distribute, market, and/or sell the infringing devices.

                                 JURISDICTION AND VENUE

         7.    The Court has subject matter jurisdiction over these claims under 28 U.S.C. §§

1331 and 1338(a) and the patent laws of the United States, 35 U.S.C. § 1 et seq.

         8.    The Court has personal jurisdiction over each of the TCL Defendants consistent

with the requirements of the Due Process Clause of the United States Constitution and the

Delaware Long Arm Statute.          TTE Technology, Inc. is incorporated in Delaware.       On

information and belief, each TCL Defendant has regularly and systematically transacted business

in Delaware, directly or through subsidiaries or intermediaries, and/or committed acts of patent

infringement in Delaware as alleged more particularly below. Each TCL Defendant has also

placed integrated circuits using Taiwan Semiconductor Manufacturing Company Ltd. (“TSMC”)



                                                  2
    Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 3 of 13 PageID #: 3



28 nanometer and smaller technology1 and products containing these integrated circuits, such as

TCL 55R617 televisions that incorporate MediaTek’s 1602 system on a chip (“SoC”)

manufactured using TSMC’s 28 nanometer and smaller technology (the “Accused Products”)

into the stream of commerce by shipping Accused Products into Delaware, shipping Accused

Products knowing that those products would be shipped into Delaware, and/or shipping Accused

Products knowing that these Accused Products would be incorporated into other Accused

Products that would be shipped into Delaware.          For example, TCL Corporation and TCL

Electronics Holdings manufacture televisions, including TCL’s Class 4K Ultra HD Roku Smart

TVs containing Accused Products for distribution and sale in Delaware. The Court therefore has

both general and specific personal jurisdiction over TCL.

       9.      Alternatively, the Court has personal jurisdiction over TCL Corporation under

Federal Rule of Civil Procedure 4(k)(2). This cause of action arises under federal law, TCL

Corporation is not subject to the general jurisdiction of any one state, and the exercise of

jurisdiction is consistent with the United States Constitution.

       10.     Alternatively, the Court has personal jurisdiction over TCL Electronics Holdings

Limited under Federal Rule of Civil Procedure 4(k)(2). This case of action arises under federal



1
  TSMC 28 nanometer and smaller technology includes TSMC’s 28 nanometer technology
(including TSMC’s High-k Metal Gate gate-last technology and high-performance compact
technology) (“28 Nanometer”), TSMC’s 22 nanometer technology (including TSMC’s 22
nanometer ultra-low power, 22 nanometer ultra-low leakage, and 22 nanometer ultra-low leakage
static random access memory technologies) (“22 Nanometer”), TSMC’s 20 nanometer
technology (“20 Nanometer”), TSMC’s 16/12 nanometer technology (including TSMC’s 16
nanometer Fin Field Effect Transistor (“FinFET”) process, 16 nanometer FinFET Plus process,
16 nanometer FinFET Compact Technology, and 12 nanometer FinFET Compact Technology)
(“16 Nanometer”), TSMC’s 10 nanometer technology (including TSMC’s 10 nanometer FinFET
process) (“10 Nanometer”), TSMC’s 7 nanometer technology (including TSMC’s 7 nanometer
FinFET process) (“7 Nanometer”). Globalfoundries reserves the right to accuse any forthcoming
TSMC technology, such as TSMC’s 7 nanometer extreme ultraviolet lithography technology and
TSMC’s 5 nanometer technology.
                                                 3
    Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 4 of 13 PageID #: 4



law, TCL Electronics Holdings Limited is not subject to the general jurisdiction of any one state,

and the exercise of jurisdiction is consistent with the United States Constitution.

       11.     With respect to Defendant TCL Corporation, a Chinese company, venue is proper

in this district because suits against foreign entities are proper in any judicial district where they

are subject to personal jurisdiction .

       12.     With respect to Defendant TCL Electronics Holdings Limited, venue is proper in

this district because suits against foreign entities are proper in any judicial district where they are

subject to personal jurisdiction.

       13.     With respect to Defendant TTE Technology, Inc., venue is proper in this district

under 28 U.S.C. § 1400(b) because TTE Technology, Inc. resides in this district.

                                    FACTUAL BACKGROUND

       14.     Globalfoundries is a U.S. company with manufacturing facilities that use and

develop some of the world’s most advanced semiconductor devices available today. Building on

IBM’s world-class semiconductor technology heritage, Globalfoundries, the acquirer of IBM’s

semiconductor division, has been accredited as a Category 1A Microelectronics Trusted Source

for fabrication, design, and testing of microelectronics by the U.S. Department of Defense

(DOD).2 Globalfoundries’ East Fishkill, New York facility is currently the most advanced

Trusted Foundry, and as such is the only facility of its kind that can provide certain advanced

circuits to satisfy the DOD’s requirements. As the second-largest foundry in the world and the

only advanced Trusted Foundry, Globalfoundries is uniquely equipped to efficiently and quickly

meet the DOD’s advanced and highly classified manufacturing and production needs—and is

also equipped to do the same for its private-sector clients.

2
 “Aerospace and Defense,” https://www.globalfoundries.com/market-solutions/aerospace-and-
defense.
                                                  4
    Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 5 of 13 PageID #: 5



       15.    Globalfoundries is the most advanced pure-play foundry in the U.S. and Europe,

and employs thousands of people in the U.S. and worldwide. While other companies were

abandoning semiconductor manufacturing in the U.S., Globalfoundries bucked this trend by

investing billions of dollars on advanced technology and research in the United States.

Globalfoundries originated from another leading U.S. semiconductor company, Advanced Micro

Devices’ semiconductor manufacturing arm in 2009 and expanded globally through acquisition

and organic investment. Its largest expenditure by far is its $15 billion organic U.S. investment

in its leading-edge, 300 acre facility known as Fab 8 in Malta, New York. Globalfoundries

broke ground for that state of the art facility in 2009 and produces leading edge technology from

that location to customers worldwide. A major U.S. acquisition took place in 2015 when

Globalfoundries acquired IBM’s microelectronics facilities and personnel in Burlington,

Vermont and East Fishkill, New York—facilities that became Fab 9 and Fab 10, respectively.

Globalfoundries acquired not just IBM’s facilities and personnel, but also the fruits of IBM’s

decades of industry-leading investment in U.S. semiconductor fabrication capacity and

technology.   Specifically, Globalfoundries obtained 16,000 IBM patents and applications

(including the ’497 patent asserted in this action); numerous world-class technologists; decades

of experience and expertise in semiconductor development, device expertise, design, and

manufacturing; and an expanded manufacturing footprint.             The acquisition cemented

Globalfoundries’ role as a global leader in world-class semiconductor manufacturing and

advanced process technologies.3




3
    “Globalfoundries Completes Acquisition of IBM Microelectronics Business,”
https://www.globalfoundries.com/news-events/press-releases/globalfoundries-completes-
acquisition-of-ibm-microelectronics-business.
                                               5
    Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 6 of 13 PageID #: 6



       16.    Globalfoundries’ U.S. manufacturing facilities in Burlington, Vermont; East

Fishkill, New York; and Malta, New York use and develop some of the most advanced process

nodes and differentiated technologies (inclusive of its 12/14nm FinFET, RF and Silicon

Photonics technology solutions) available today. Fab 8 is a leading fabrication facility for

advanced manufacturing in the U.S., with 40,875 square meters of cleanroom space and

continued expansion, and over 3,000 total employees as of June 2019. The current capital

investment for the Fab 8 campus stands at more than $15 billion, making Fab 8 the largest

public-private sector industrial investment in New York State’s history. The significance of this

investment and its importance to advanced manufacturing in the U.S. have been recognized by

top government officials, including by the President of the U.S. during a 2012 visit to New York

hosted in part by Globalfoundries.4

       17.    Globalfoundries’ investment from the Champlain Valley through the Hudson

Valley makes it the spine of the Northeast’s Tech Valley. Three out of Globalfoundries’ five

fabs are in the U.S., but investment does not stop at its manufacturing capacity.

Globalfoundries’ manufacturing footprint is supported by facilities for research, development,

sales, and design enablement located near hubs of semiconductor activity, including in Santa

Clara, California; Dallas, Texas; Austin, Texas; Rochester, Minnesota; Endicott, New York; and

Raleigh, North Carolina.     Of its 16,000 employees worldwide, approximately 7,200 are

employed in the U.S.

       18.    However, the manufacturer of the MediaTek products used in TCL products

accused of infringing in this action, TSMC, has taken a different approach and has decided to



4
   “Globalfoundries Welcomes President Barack Obama to NY’s Capital Region,”
https://blog.globalfoundries.com/globalfoundries-welcomes-president-barack-obama-to-nys-
capital-region/.
                                               6
  Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 7 of 13 PageID #: 7



simply use Globalfoundries’ patented inventions without payment or permission. TSMC is a

competing semiconductor foundry with manufacturing facilities located primarily in Hsinchu,

Taiwan. TSMC has recently expressed an interest in building a new manufacturing facility in the

U.S., but has not reported any tangible steps toward implementing its ostensible interest. In

contrast, TSMC completed building the most advanced manufacturing facility of its kind in

mainland China last year. By bringing advanced 16nm FinFet to China, TSMC has positioned

itself to benefit further from the shift in global supply chains out of the U.S. and Europe into

Greater China. TSMC develops, manufactures, imports, and sells for importation into the U.S.

semiconductor devices, including to the Defendants. But TSMC does these things on the back of

Globalfoundries, using Globalfoundries’ patented technologies to make its products. Indeed,

although its infringing chips have flooded the U.S. market, it appears that TSMC has attempted

to avoid being subject to patent infringement allegations in the U.S. through creative legal and

tax structuring. As set forth below, the Accused Products incorporate, without any license from

Globalfoundries, many technologies developed by Globalfoundries and protected by patents

owned by Globalfoundries. TSMC’s, and/or its customers’, importation of infringing articles

into the U.S. from Greater China and elsewhere abroad directly harms Globalfoundries and its

billions in U.S. investments in manufacturing. Globalfoundries respectfully seeks relief from

this Court for Defendants’ infringement.

                                 THE ASSERTED PATENT

       19.    The ’497 patent is entitled “Introduction of metal impurity to change

workfunction of conductive electrodes,” and issued on September 16, 2008 to inventors Michael

P. Chudzik, Bruce B. Doris, Supratik Guha, Rajarao Jammy, Vijay Narayanan, Vamsi K.

Paruchuri, Yun Y. Wang, and Keith Kwong Hon Wong. Globalfoundries owns the entire right,



                                               7
  Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 8 of 13 PageID #: 8



title, and interest in and to the ’497 patent. A copy of the ’497 patent is attached to this

Complaint as Exhibit A.

                          CLAIMS FOR PATENT INFRINGEMENT

       20.     The allegations provided below are exemplary and without prejudice to

Globalfoundries’ infringement contentions. In providing these allegations, Globalfoundries does

not convey or imply any particular claim constructions or the precise scope of the claims.

Globalfoundries’ claim construction contentions regarding the meaning and scope of the claim

terms will be provided under the Court’s scheduling order and local rules.

       21.     As detailed below, each element of at least one claim of the Asserted Patent is

literally present in the Accused Products, or is literally practiced by the process through which

each of the Accused Products is made. To the extent that any element is not literally present or

practiced, each such element is present or practiced under the doctrine of equivalents.

                                     COUNT I
                          INFRINGEMENT OF THE ’497 PATENT

       22.     Globalfoundries incorporates by reference the allegations set forth in paragraphs 1

through 21 as though fully set forth herein.

       23.     On information and belief, TCL has directly infringed and continues to infringe

claim 1 of the ’497 patent literally or under the doctrine of equivalents, by importing into the

United States, and/or using, and/or selling, and/or offering to sell in the United States without

authority or license, integrated circuits manufactured by TSMC using, for example, TSMC’s 28

Nanometer technology and products containing these integrated circuits (collectively, the “’497

Accused Products”), in violation of 35 U.S.C. § 271. The ’497 Accused Products include at least

TCL 55R617 televisions that incorporate MediaTek 1602 systems on a chip (“SoCs”) fabricated

using, for example, TSMC’s 28 Nanometer process.

                                                8
  Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 9 of 13 PageID #: 9



       24.     On information and belief, TCL has directly infringed and continues to infringe

claim 1 of the ’497 patent literally or under the doctrine of equivalents, by importing into the

United States and/or selling and/or offering for sale in the United States, without authority or

license, ’497 Accused Products, in violation of 35 U.S.C. § 271(g). On information and belief,

TCL imports ’497 Accused Products into the United States for sales and distribution to

customers located in the United States. For example, on information and belief, TCL imports

such televisions to warehouses in California for sales throughout the United States.            On

information and belief, TCL sells the ’497 Accused Products in the United States. For example,

TCL sells to or through retail companies such as Amazon and Best Buy for distribution to

consumers. On information and belief, these direct sales include sales of ’497 Accused Products

in the United States. On information and belief, TCL offers the ’497 Accused Products for sale

in the United States. For example, TCL engages in sales, marketing, and contracting activity in

the United States and/or with United States offices of its customers. In particular, TCL has a

distribution arrangement with Amazon.com, Inc. for sales throughout the United States that TCL

links to and advertises on its website (www.tclusa.com).

       25.     The ’497 Accused Products are manufactured by a process including all of the

limitations of claim 1 of the ’497 patent. Specifically, claim 1 of the ’497 patent claims a

method of changing workfunction of a conductive stack comprising: providing a material stack

that comprises a Hf-based dielectric having a dielectric constant of greater than silicon dioxide, a

metal-containing material including at least one metal selected from Ti, Zr, Hf, V, Nb and Ta

located above said Hf-based dielectric, and a conductive electrode located above said metal-

containing material; and introducing at least one workfunction altering metal impurity into said

metal-containing material, wherein said at least one workfunction altering metal impurity is



                                                 9
 Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 10 of 13 PageID #: 10



introduced during forming of a metal impurity containing layer or after formation of a layer

containing said metal-containing material, and said introducing is selected from (i) codepositing

the at least one workfunction altering metal impurity and the metal-containing material, (ii)

forming a first layer of the metal-containing material, forming a layer containing the metal

impurities on said first layer, and forming a second layer of the metal-containing material, and

(iii) forming a material layer containing the metal impurities below and/or above the metal-

containing material, and subjecting the material stack to a thermal process, and with the proviso

that when an n-type workfunction is required, the at least one workfunction altering metal

impurity comprises at least one element from Groups IIIB, IVB, or VB of the Periodic Table of

Elements, and when a p-type workfunction is required the at least one workfunction altering

metal impurity comprises at least one element from VIB, VIIB or VIII of the Periodic Table of

Elements.

       26.     The ’497 Accused Products are made by a method of changing workfunction of a

conductive stack. TSMC’s manufacture of each of the ’497 Accused Products involves changing

workfunction for at least some conductive stacks in the product.

       27.     During the manufacture of the ’497 Accused Products, a material stack is

provided that comprises a Hf-based dielectric having a dielectric constant of greater than silicon

dioxide, a metal-containing material including at least one metal selected from Ti, Zr, Hf, V, Nb

and Ta located above said Hf-based dielectric, and a conductive electrode located above said

metal-containing material. TSMC’s manufacture of at least one n-type FET in each of the ’497

Accused Products includes creating a material stack with an Hf-based dielectric on top of a

substrate. Hf-based dielectrics are known in the art to have a dielectric constant greater than

silicon dioxide. TSMC’s manufacture of at least one n-type FET in each of the ’497 Accused



                                               10
 Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 11 of 13 PageID #: 11



Products includes a metal-containing material that includes titanium metal above the Hf-based

dielectric. TSMC’s manufacture of at least one n-type FET in each of the ’497 Products includes

a conductive electrode located above the metal-containing material to form the gate of at least

one n-type FET.

       28.     During the manufacture of the ’497 Accused Products, at least one workfunction

altering metal impurity is introduced into said metal-containing material, wherein said at least

one workfunction altering metal impurity is introduced during forming of a metal impurity

containing layer or after formation of a layer containing said metal-containing material, and said

introducing is selected from (i) codepositing the at least one workfunction altering metal

impurity and the metal-containing material, (ii) forming a first layer of the metal-containing

material, forming a layer containing the metal impurities on said first layer, and forming a

second layer of the metal-containing material, and (iii) forming a material layer containing the

metal impurities below and/or above the metal-containing material, and subjecting the material

stack to a thermal process, and with the proviso that when an n-type workfunction is required,

the at least one workfunction altering metal impurity comprises at least one element from Groups

IIIB, IVB, or VB of the Periodic Table of Elements, and when a p-type workfunction is required

the at least one workfunction altering metal impurity comprises at least one element from VIB,

VIIB or VIII of the Periodic Table of Elements. TSMC’s manufacture of at least one n-type FET

in each of the ’497 Accused Products includes introducing tantalum into the metal-containing

material.    On information and belief, the tantalum is introduced into the metal impurity

containing layer by forming a first layer of the metal-containing material (titanium), forming a

layer containing the tantalum metal impurities on the first layer, and forming a second layer of




                                               11
 Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 12 of 13 PageID #: 12



the metal-containing material (titanium). Tantalum is a Group VB metal. By this process, the

workfunction of the material stack is altered.

       29.       On information and belief, the ’497 Accused Products are neither materially

changed by subsequent processes nor become trivial and nonessential components of another

product.

       30.       Globalfoundries has suffered and continues to suffer damages as a result of

Defendants’ infringement of the ’497 patent.

       31.       Defendants’ continuing acts of infringement are a basis of consumer demand for

the ’497 Accused Products.           Defendants’ continuing acts of infringement are therefore

irreparably harming and causing damage to Globalfoundries, for which Globalfoundries has no

adequate remedy at law, and will continue to suffer such irreparable injury unless Defendants’

continuing acts of infringement are enjoined by the Court. The hardships that an injunction

would impose are less than those faced by Globalfoundries should an injunction not issue. The

public interest would be served by issuance of an injunction.

                                           JURY DEMAND

       32.       Plaintiff demands a jury trial as to all issues that are triable by a jury in this action.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for relief as follows:

                 (a)     Judgment that Defendants are liable for infringement of the Asserted

       Patent;

                 (b)     An Order permanently enjoining Defendants and their respective officers,

       agents, employees, and those acting in privity or in active concert or participation with

       them, from further infringement of the Asserted Patent;



                                                    12
 Case 1:19-cv-01575-UNA Document 1 Filed 08/26/19 Page 13 of 13 PageID #: 13



             (c)     Compensatory damages in an amount according to proof, including lost

      profits, and in any event no less than a reasonable royalty;

             (d)     Pre-judgment interest;

             (e)     Post-judgment interest;

             (f)     Attorneys’ fees based on this being an exceptional case pursuant to

      35 U.S.C. § 285, including pre-judgment interest on such fees;

             (g)     An accounting and/or supplemental damages for all damages occurring

      after any discovery cutoff and through final judgment;

             (h)     Costs and expenses in this action; and

             (i)     Any further relief that the Court deems just and proper.

Dated: August 26, 2019                           Respectfully submitted,

                                                 FARNAN LLP

                                                 /s/ Brian E. Farnan
                                                 Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
                                                 919 N. Market Street, 12th Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 777-0300
                                                 Facsimile: (302) 777-0301
                                                 bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com

                                                 Attorneys for Plaintiff Globalfoundries U.S.
                                                 Inc.




                                               13
